Citation Nr: 0010402	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  96-48 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic 
glomerulonephritis, status post right kidney transplant.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1956 to 
July 1959.  

The appeal of this issue initially came before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A VHA opinion was obtained in April 
1998, and the Board rendered a decision on the issue in 
August 1998.  The case was subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
Following its grant of a Joint Motion for Remand, the Court 
issued an August 1998 Order, remanding the issue of 
entitlement to service connection for chronic 
glomerulonephritis, status post right kidney transplant back 
to the Board for further development.  


FINDING OF FACT

The appellant's service-connected nephrolithiasis is shown to 
be etiologically or causally related to the end stage renal 
disease (ESRD) that resulted in his right kidney transplant.  


CONCLUSION OF LAW

Chronic glomerulonephritis, status post right kidney 
transplant is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected kidney stone 
disorder led to the ESRD that necessitated a right kidney 
transplant in May 1993.  

Unfortunately, there are no service medical records, and 
information in the appellant's claims file indicates that 
they were destroyed in the July 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  In its 
August 1998 decision, the Board granted service connection 
for kidney stone disease, which was classified as 
nephrolithiasis by the RO in its August 1998 rating decision 
that implemented the Board's decision.  

The medical evidence of record shows that the appellant 
received private medical treatment in 1969 for renal calculi, 
with a history of recurrent renal calculi noted since he was 
eighteen years old.  During that admission, he was found to 
be mildly hypercalcemic, and an intravenous pyelography 
revealed a retained ureteral stone.  A May 1990 medical 
statement from D. M. Lichtstein, M.D., indicated that he had 
cared for the appellant since 1982 with hypertension, a 
history of kidney stones, and hypertriglyceridemia.  Medical 
evidence dated in the early 1990's reveals that the appellant 
had developed ESRD and that he underwent a right kidney 
transplant in May 1993.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

There have been several medical opinions presented in this 
case as to whether an etiological relationship exists between 
the appellant's chronic kidney stone disorder and the ESRD 
that necessitated a right kidney transplant in May 1993.  In 
an April 1990 medical statement, J. Waterman, M.D., indicated 
that the appellant's renal insufficiency was perhaps 
secondary to chronic tubulointerstitial disease as a result 
of long standing history of renal calculus disease.  He 
subsequently offered a less speculative statement in October 
1998, in which he stated that it was within a reasonable 
degree of medical probability that the appellant's decline in 
renal function was related to underlying urinary tract 
abnormalities, given the history of numerous episodes of 
renal calculus disease.  

An April 1998 medical statement from the Chief of Renal 
Section at a VA Medical Center indicated that he felt that 
the appellant's end stage renal disease that led to the right 
kidney transplant was most likely due to a primary renal 
disease such as focal glomerulonephritis.  He indicated that 
the appellant's long standing hypertension (reported by Dr. 
Lichtstein in May 1990 as going back 25 years) could have 
played a contributing role, and he concluded that in the 
absence of recurrent urinary tract infection, chronic urinary 
tract obstruction, or "pyelonephritis", renal calculi would 
be an unlikely cause for the development of end stage renal 
disease.  

In a May 1999 medical statement, a Renal Section Chief at 
another VA medical center, having reviewed the appellant's 
medical records, provided an opinion regarding the etiology 
of the appellant's renal disease and its progression to ESRD.  
He stated that, given the history dating from 1969 and the 
relatively insidious course the appellant's renal disease 
took from 1969 to 1990, it was reasonable to suggest that the 
primary renal disease of nephrolithiasis and obstructive 
uropathy resulting in tubulointerstitial scarring led to a 
secondary renal hypertension which, over time, accelerated 
the development of nephrosclerosis, eventually leading to 
chronic renal failure and, subsequently, ESRD.  

A May 1999 medical statement from E. R. Friedlander, M.D., an 
anatomical and clinical pathologist, stated that he had 
reviewed the appellant's medical records prior to arriving at 
an opinion as to the cause of his ESRD.  The physician 
indicated that the evidence presented a picture that was 
typical of longstanding, smoldering renal scarring.  He went 
on to say that because the appellant's clinical course and a 
biopsy both indicated progressive renal scarring, a vicious 
cycle that continued after the initial insult was gone, and 
because there was a known reason to have begun the process 
decades before (the appellant's kidney stones), parsimony and 
fairness would dictate that the stones be considered the 
cause of twelve years with the appellant's present renal 
failure.  

After careful and longitudinal evaluation of the medical 
evidence and statements presented in this case, the Board has 
determined that there is an approximate balance between the 
positive and negative evidence with regard to the appellant's 
claim.  While the VA Renal Chief in April 1998 concluded that 
the ESRD had been caused by a disease other than 
nephrolithiasis, three physicians, one a pathologist and the 
other two nephrologists, presented subsequent opinions that 
concluded that the appellant's kidney stone disorder could 
have provided the etiological factor in the development of 
the ESRD that resulted in the right kidney transplant in May 
1993.  Therefore, because a veteran is extended the benefit 
of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107(b), the Board finds that service 
connection is warranted for chronic glomerulonephritis, 
status post right kidney transplant.


ORDER

Service connection is granted for chronic glomerulonephritis, 
status post right kidney transplant.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


